[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 400 
Unless concluded by the decisions of the courts of this State to the contrary, we shall be constrained by authority, as well as in the application of well established principles, to regard the memorandum at the foot of the note *Page 401 
as a substantive part of the note itself, and with the note constituting a single contract. The evidence clearly establishes, and the jury have found that the memorandum was written at the foot of the note before the signature was made, and was on the note at the time of its delivery to the payees, and was in conformity with the understanding of the parties, the note as modified by the memorandum embodying the agreement of the maker with the payees. The reason why the signature of the defendant was above instead of below the memorandum is given, and the clear intention was that the memorandum should be read as a part of the note. The meaning of an agreement is to be sought in all the words contained within the four corners of the instrument, and the order of the words, and the place they occupy in the paper, is not essential so long as they are placed therein, to evidence the actual agreement of the parties, and as a part of the contract. The rule goes further, and requires all papers and instruments relating to the same subject and executed simultaneously, to be read together, and as constituting, when thus read, a single contract or agreement. But when, as in this case, the contract or promise is unilateral, and the body of the contract fails for any reason to express the agreement, and a memorandum is made upon the same paper, either upon the margin or at the foot, above or below the signature of the promisor, or indorsed upon the back, and delivered with and as a part of the contract or promise, the whole instrument constitutes but a single contract, and the memorandum is as much a part of it, as if written in the body. Words written in the margin of an award by the arbitrators in a distinct sentence are to be considered as a part of the award, and to receive the same construction as if inserted in the body of it. (Platt v. Smith, 14 J.R., 368.) Where an obligor signed his name and affixed his seal in the space between the penal part of the bond and the condition thereof, the latter is as much a part of the instrument as if the signature was at the foot of it. (Reed v. Drake, 7 Wend. R., 345.) The principle *Page 402 
has been repeatedly applied to promissory notes and instruments of a like character.
In Hartley v. Wilkinson (4 M. and S., 25), a promissory note negotiable and for the payment of a sum of money absolutely on its face, was modified, and lost its negotiable character by an indorsement thereon, declaring that it was not to be paid upon the happening of a certain contingency. The memorandum operated to convert what would otherwise have been a negotiable promissory note, into a special contract, for the payment of money contingently. The same effect was given to an indorsement upon a promissory note in Cholmeley v. Darley (14 M.  W., 343, and in Leeds v. Lancashire, 2 Camp., 205.) It is in all cases a question to be determined upon the circumstances whether a memorandum or indorsement upon a note or bill is intended as a part of the contract and a modification of the note or bill, or whether it is merely an ear-mark for the purpose of identification, and when the latter is the character and purpose, it will not modify or affect the contract, as it is no part of it. (Brill v. Crick, 1 M.  W., 232; Sanders v. Bacon, 8 J.R., 485.) Many, if not most, of the decisions in England have been rendered upon technical questions growing out of the stamp acts and the forms of pleading, but still are significant as to the character and effect of a memorandum at the foot of or indorsed upon a promissory note prior to, or simultaneously with the signing by the maker, and before a delivery to the payee, and with intent to declare the extent and terms of the liability assumed, or intended to be assumed. In some cases it is said that the naming of a place of payment in the corner, does not make that a part of the contract, but it is not on the principle that because the writing is in the corner, it therefore cannot form a part of the contract, but because what is there written was regarded by the courts, by reason of the mercantile usage, a mere memorandum for the convenience of parties. (Per Lord CAMPBELL, C.J., in Warrington v. Early, 2 E.  B., 763.) The effect of such memorandum is now regulated by statute in England. (1 and 2 G. 4 C., 78.) In Warrington *Page 403 
v. Early (supra), the note was payable on its face, "with lawful interest." At the time of delivery by two of the makers in the absence of the third, in explanation of the words "lawful interest" in the body of the note, the words "interest at six per cent per annum" were noted at the left hand corner of the note, and it was held to be an alteration of the contract as fatal to the validity of the note, as if it had been inserted in the body. In Massachusetts the decisions are uniform, and to the effect that any memorandum underwritten or in the margin or indorsed upon a note, constitutes an essential part of the contract, when such is the intent of the parties. (Springfield Bank v.Merrick, 14 Mass., 322; Coolidge v. Ingler, 13 id., 26;Jones v. Fales, 4 id., 245; Shaw v. First Meth. Soc.,etc., 8 Met., 223; Barnard v. Cushing, 4 id., 230;Makepeace v. Harvard College, 10 Pick., 298; Heywood v.Perrin, id., 228.) The rule is the same in other States.Fletcher v. Blodgett, 16 Vermont, 26; Johnson v. Heagan,23 Maine, 329; Henry v. Coleman, 5 Vermont, 403.
If the modification or qualification of the terms of the note, is by any independent promise or agreement of the payee or promisee, it will not vary the effect or character of the note, but the maker of the note will be left to such remedy as the law will afford him upon the independent promise of the payee, either as a defence to the note in the hands of the payee, or one receiving it with notice of the equities or against the promisor personally. (Odiorne v. Sargent, 6 N.H., 401; Dow v.Tuttle, 4 Mass., 414.) It has been supposed that a different rule prevails in this State. The question was considered in Bankof America v. Woodworth (18 J.R., 315; S.C. in error, 19 id., 391.) The defendant was sued as an accommodation indorser of one Kain upon a note in which at the time of the indorsement there was no place of payment designated. The maker had at the time of negotiating the note, and without the knowledge or assent of the indorser, written in the margin "Payable at the Bank of America." This case has been frequently cited as a decision by the Court for the Correction of Errors, that this memorandum in the *Page 404 
margin was a part of the note, and a material alteration of its terms, the same as if the same words had been inserted in the body. (7 Cow., 338, note; 19 N.Y., 480; Edwards on Bills, 166.) This view was taken by Senator Skinner, who delivered the prevailing opinion in the court of last resort, with whom seventeen senators concurred against the opinion of the chancellor and nine senators. But it is possible that those who voted with Senator Skinner did so upon the other ground suggested in his opinion, that if such memorandum was not an alteration of the note, then the indorser was discharged for the want of a proper demand of payment from the maker. We have the able opinion of Senator Skinner, that a note or memorandum made by the maker in the margin of a note before the delivery thereof, is a substantive part of the note itself as if inserted in the body, and the statement of the reporter that the majority of the members of the court concurred, without any intimation that they did not concur in the entire opinion, in connection with the fact that there was another ground stated in the same opinion leading to the same result. In Sanders v. Bacon (8 J.R., 485), the indorsement upon the note simply stated the consideration, and was held not to be, or to have been intended as a part of the contract. The court said the effect of it was only to show the consideration and to operate as a notice to any person who might purchase the note. The question presented here was not made in that case. No objection was raised on account of the consideration, and the only question was whether the instrument could be counted on as a promissory note. The only other case that need be referred to is Tappan v. Ely (15 W.R., 362), in which the question arose upon demurrer to a replication. The plaintiffs counted as indorsers against the maker of two promissory notes payable to W.W. Edwards  Co., or order, the one in six months and the other in twelve months after date. There was a memorandum indorsed on the notes to the effect that they were delivered to the payees by one A.H.E. as security for accepting for him to the amount of the notes, and if A.H.E. should pay the money *Page 405 
arising from certain funds to the discharge of the notes made by the defendant, the notes were to be void. Plea, that A.H.E. did pay and satisfy to W.W. Edwards  Co. the amount for which they had accepted for him, and that the notes were transferred to the plaintiffs after they became due. Replication that A.H.E. did not pay and satisfy W.W. Edwards  Co. the amount for which they had accepted for him in modo et forma, and demurrer to the replication. The court repeat what was said in Sanders v.Bacon (supra,) as to the effect of the indorsement then under consideration, and say, "if this court was correct in saying that the indorsement is no part of the note itself, then the demurrer cannot be sustained, for the note on its face is perfect." They then merely add, that no injury can accrue to the defendant, as he could make any defence which he could if the suit was brought in the name of the payee. No substantial rights depended on the question as presented, which was simply as to the name in which the action should be brought. The court evidently gave but slight consideration as to the effect of a memorandum or indorsement upon a note essentially modifying the terms of the contract and affecting the legal rights of the parties upon the note itself. The question as made was very technical, and was disposed of as such, and with a view to substantial justice.
I doubt if the two cases last referred to can properly be regarded as the deliberate adjudications of the Supreme Court of this State, in hostility to the well considered cases in the courts of England and in the United States, and in disregard of the rule which is applied in this State as well as elsewhere to the interpretation of other contracts. It is true they have been regarded as holding doctrines adverse to those held by the English courts and the courts of Massachusetts and other States, but I am persuaded that undue effect has been given to them. The cases were properly disposed of, and in the case first decided, and upon which as authority the last was disposed of, the indorsement was precisely what it was declared by the court to be, a statement of the consideration, *Page 406 
and did not purport to qualify the undertaking of the maker of the note. Tappan v. Ely was distinguishable from Sanders v.Bacon, but no effort was made to distinguish it; on the contrary, it was assumed that the latter case was in conflict with the current of authority in England and elsewhere. In Bull
v. Crick (1 M.  W., 232), an indorsement not unlike that inTappan v. Ely, was held not to be a part of the contract, but simply a marking of the note for identification, which was clearly the purpose of the indorsement in Sanders v. Bacon,
and might well have been considered the purpose in Tappan v.Ely, and so regarded, the case was within the authority ofSanders v. Bacon, but is not in conflict with the long line of decisions in which it is held that where the purpose and intent of an indorsement or memorandum is to qualify the note and the undertaking of the maker, it is to be regarded as a part of the contract. Bull v. Crick is not regarded as overruling or casting a doubt upon the authority of the cases so holding, or as in conflict with them, but it stands on the same principle as the cases cited above from the courts of this State.
It is desirable for many reasons that the decisions of the several States upon questions affecting commercial paper should be uniform, and unless we are shut up to a different judgment by the adjudications in our own courts, we should apply the rule well established by authority elsewhere, and sustained by the rules governing analogous cases, that a memorandum upon a note made cotemporaneously with the note, and delivered with it, and intended by the parties as a part of the contract, and to give effect to their actual agreement, is a part of the note and qualifies it the same as if inserted in the body of the instrument. This question has not been authoritatively and deliberately decided otherwise in this State.
It follows, then, that the memorandum at the foot of the note in suit was an essential part of the note, and the severance of it from the note without the consent of the defendant, was the alteration of the note in a material point, and destroyed *Page 407 
the note even in the hands of an innocent indorsee. (Johnson v.Keagan, 23 Maine, 329; Nazro v. Fuller, 24 W.R., 374;Dewey v. Reed, 40 Barb., 16; Burchfield, v. Moore 3 E. 
B., 683; Simpson v. Stackhouse, 9 Barr. Penn. St. R., 186;Wheelock v. Freeman, 13 Pick., 165; Warrington v. Early,supra.) The question whether the defendant by his act, negligent or otherwise, enabled the payee to commit the forgery and perpetrate a fraud upon an innocent purchaser of the note, and if so, as to the effect of such negligence or any want of proper care upon his liability upon the note as altered by the severance of the memorandum, was not raised at the trial, and cannot therefore be made upon this appeal. The only questions at the trial were those now disposed of, to wit: whether the memorandum was a part of the note, and the legal effect of its destruction without the assent of the maker.
The judgment should be affirmed.
CHURCH, Ch. J., absent; all the other judges concurred.